Final *682judgment modified by reducing the amount thereof to the sum of $2,275.27,* and as so modified unanimously affirmed, without costs. We are of opinion that the finding by the referee that between the 1st day of August, 1928, and the 15th day of November, 1929, the defendant received the sum of $50,216.35 is not supported by the evidence, but should be reduced to the sum of $41,793.67. A statement of the defendant’s account, including a final adjustment between the parties, showing a balance of $2,275.27, to which we believe the plaintiff to be entitled, is as follows:



.One-half of these credits amounts to $1,809.28, which, deducted from $4,084.55, leaves a net amount due to the plaintiff from the defendant of $2,275.27, plus interest. Findings of fact and conclusions of law inconsistent with this decision are reversed and new findings and conclusions will be made. The appeals from the interlocutory judgment and the intermediate orders are dismissed in view of the determination of the appeal from the final judgment. Present — Lazansky, P. J., Kapper, Hagarty, Tompkins and Davis, JJ. Settle order on notice.

 See amended decision rendered July 13, 1932, post, p. v— [Rep.